MEMORANDUM **
Debora Townsend appeals pro se from the district court’s judgment dismissing her action against Whole Foods Market alleging injury from the consumption of tainted rice. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We affirm in part, vacate in part, and remand.
The district court properly concluded that the Rooker-Feldman doctrine barred Townsend’s action because it is a “forbidden de facto appeal” of state court judgments, and raises constitutional claims that are “inextricably intertwined” with those prior state court judgments. Id. at 1158.
Townsend’s remaining contentions are unpersuasive.
Dismissals under the Rooker-Feldman doctrine are dismissals for lack of subject matter jurisdiction, Kougasian v. TMSL, 359 F.3d 1136, 1139 (9th Cir.2004), and thus, should be dismissed without prejudice, Freeman v. Oakland Unified Sch. Dist., 179 F.3d 846, 847 (9th Cir.1999) (order). Accordingly, we vacate the judgment, and remand for entry of judgment dismissing the action without prejudice.
AFFIRMED in part; VACATED in part; and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.